DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.   

Allowable Subject Matter
Claims 1-4 and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by amending the independent claims to recite that an operation rate is determined based on a change in relative distance between a first and second input (fingers performing for example, a multi-touch pinch operation) while (at the same time) the pressure of both the first and second inputs continues to be detected above a threshold for both touch pads.  References Pivonka et al. U.S. Pub. No. 2011/0169750, Westerman et al. U.S. Pub. No. 2008/0036743, Li et al. U.S. Pub. No. 2011/0050588, King et al. U.S. Pub. No. 2011/0193788, Ording et al. 
from claim 1 – “at least one pressure sensor configured to detect a pressure above a threshold level applied on each of the first touch pad and the second touch pad at the same time in order to perform an operation of processing data of an underlying file corresponding to an icon displayed in the graphical user interface, wherein an operation rate of the processing operation performed with respect to the data of the underlying file is determined according to an amount of change of a relative distance between the first input and the second input based on movement of one of or both the first input and the second input while the pressure above the threshold level continues to be detected on both the first touch pad and the second touch pad”
from claims 7 and 8 – “detecting a pressure above a threshold level applied on each of the first touch pad and the second touch pad at the same time in order to perform an operation of processing data of an underlying file corresponding to an icon displayed in the graphical user interface, wherein an operation rate of the processing operation performed with respect to the data of the underlying file is determined according to an amount of a change of a relative distance between the first input and the second input based on movement of one of or both the first input and the second input while the pressure above the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Day U.S. Pub. No. 2009/0201261 and Park KR 2012-0041966A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Donna J. Ricks/Examiner, Art Unit 2612 



/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612